IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-10413
                          Summary Calendar
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RUY GARZA,

                                      Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:94-CR-191-A
                        - - - - - - - - - -
                           April 1, 1996
Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     Ruy Garza appeals from his jury trial conviction and

sentence for possession of cocaine with the intent to distribute

and conspiracy to commit the same.   The evidence was not

insufficient.    See United States v. Vasquez, 953 F.2d 176, 181

(5th Cir.), cert. denied, 504 U.S. 946 (1992).    The district

court did not err by refusing to allow Garza's counsel to ask the

venire panel questions regarding their beliefs in certain

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 95-10413
                                  -2-

propositions of law.   United States v. Rodriguez, 993 F.2d 1170,

1176 (5th Cir. 1993), cert. denied, 114 S. Ct. 1547 (1994).     The

district court did not err in denying Garza a mitigating-role

adjustment under U.S.S.G. § 3B1.2.    See United States v. Zuniga,

18 F.3d 1254, 1261 (5th Cir.), cert. denied, 115 S. Ct. 214

(1994).

     However, the district court exceeded its statutory power

under 18 U.S.C. § 3583(d) in ordering Garza deported as a

condition of supervised release.     See United States v. Quaye, 57
F.3d 447, 450-51 (5th Cir. 1995).    Therefore, we ORDER that the

judgment below be amended as follows:

     As a condition of supervised release, upon completion
     of his term of imprisonment Garza is to be surrendered
     to a duly-authorized immigration official for
     deportation in accordance with the established
     procedures provided by the Immigration and
     Naturalization Act, 8 U.S.C. §§ 1101 et seq. As a
     further condition of supervised release, if ordered
     deported, Garza shall remain outside the United States.

     AFFIRMED AS MODIFIED.